DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on October 28, 2022. 
Claims 1, 11, and 17 have been amended. 
Claims 2, 5, 7, 9, 12, 15, 18, 23, and 26 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on October 28, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to KABURAKI and ZHANG teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-11, 16-17, 21, 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over PAULEY (Pub. No.: US 2018/0335968 A1), hereafter PAULEY, in view of DULLOOR (Pub. No.: US 2016/0378651 A1), hereafter DULLOOR, KABURAKI (Pub. No: 2017/0235681), hereafter KABURAKI, and ZHANG (Pub. No.: US 2020/0210340 A1), hereafter ZHANG.
Regarding claim 1, PAULEY teaches:
A computer-implemented method comprising: maintaining a data structure for a plurality of data items currently stored in a cache memory of a storage system, wherein, for each respective data item, the data structure comprises: (i) an eviction parameter value corresponding to a cache eviction algorithm, (ii) a priority value indicative of an importance of at least one of a plurality of applications associated with the storage system (PAULEY [0041] teaches implementing a data structure 212 to store data that includes the different application priority rankings, where [0058] teaches deletion of cache data is based at least in part on application priority rankings (see also FIG. 2B & 3C); [0032] teaches if a first application has a larger number of low priority cache data than a second application, the cache data associated with the first application can be deleted before the cache data associated with the second application (i.e. cache eviction algorithm); [0033] also teaches initiating procedures that result in the deletion of all cache data that is considered to be of a particular priority; [0060] also teaches employing an age-based policy in which the cache data that is not normally reused by a particular application can be assigned a low priority, while the cache data that is frequently reused by the application can be assigned a high priority; see also [0018] & [0040]; alternatively, see DULLOOR [0020] for LRU information (i.e. eviction parameter value)),
retrieving a particular data item requested by one of the plurality of applications from one of the cache memory and a second memory of the storage system (PAULEY [0017] teaches the application accessing the cached information from cache; [0039] also teaches accessing the application data in cache; see also [0044]);
controlling whether or not the particular data item is cached in the cache memory of the storage system based at least in part on the […] eviction parameter values of the data structure (PAULEY [0058] teaches cache data deletion procedures are performed based on application priority rankings, where operations issued by applications having lower priority rankings can be deprioritized in order to process operations issued by applications having higher priority rankings; [0059] teaches using data structure 328 to track the performance of the cache data deletion procedures (i.e. controlling whether data item requested is cached) based on the application priority ranking data; see also FIG. 3C; alternatively, see DULLOOR [0020] for LRU information (i.e. eviction parameter value));
wherein the method is performed by at least one processing device comprising a hardware processor (PAULEY [0041] teaches computing device 102 utilizing the priority ranking data to perform the respective functions, where FIG. 1 illustrates computing device 102 comprising processor 104).
PAULEY does not appear to explicitly teach (iii) an adjusted eviction parameter value of the respective data item that is computed based at least in part on the eviction parameter value and the priority value; in response to retrieving the particular data item from the cache memory: (i) updating the eviction parameter value, in the data structure, corresponding to the particular data item; and (ii) when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item, updating the adjusted eviction parameter value, in the data structure, corresponding to the particular data item; and controlling whether or not the particular data item is cached in the cache memory of the storage system based at least in part on the adjusted eviction parameter values of the data structure.
However, PAULEY in view of DULLOOR teaches (iii) an adjusted eviction parameter value of the respective data item that is computed based at least in part on the eviction parameter value and the priority value (DULLOOR [0020] teaches caching priority (CP) is a value assigned to application data of an application to determine importance of data in the cache (which is analogous to PAULEY’s application priority rankings), where the CP value may be modified (i.e. computed) based on a type of application data or requirements of the application, where the cache eviction algorithms may use the CPs in addition to the LRU information (i.e. eviction parameter value) in their cache replacement algorithms, where since both CPs and LRU information are used for cache replacement, the combination of CP and the LRU information is seen as “adjusted eviction parameter value”, and since the CP values are “computed,” the combination of CP values and the LRU information would also be seen as being “computed,” where the combination of the two values are used for the cache replacement algorithms; [0040-0041] teach the CP value for the corresponding VPG is modified based on information associated with the application data, which includes requirements of the application including the application’s ability to classify application data based on relative importance and ability to convey this information to the system software managing VPGCP table, and the type of application data, which includes index data and table data, where the modified CP value is applied for cache eviction; [0027] also teaches modifying CP value, which is used to make cache allocation/eviction decisions, where the default value of 0 (i.e. highest priority) was assigned as the CP value, and then modifies the default value of the CP);
controlling whether or not the particular data item is cached in the cache memory of the storage system based at least in part on the adjusted eviction parameter values of the data structure (see DULLOOR [0020], [0027], and [0040-0041] above, where the CP value may be modified based on a type of application data or requirements of the application, where the CPs in addition to LRU information are used for cache replacement algorithms).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAULEY and DULLOOR before them, to include DULLOOR’s modifying the caching priorities of application data in PAULEY’s storage device managing cache allocation using application priority ranking. One would have been motivated to make such a combination in order to optimally utilize cache resources by providing the ability to modify caching priorities based on a type of application data or requirements of the application as taught by DULLOOR ([0019-0020]).
PAULEY in view of DULLOOR does not appear to explicitly teach in response to retrieving the particular data item from the cache memory: (i) updating the eviction parameter value, in the data structure, corresponding to the particular data item; and (ii) when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item, updating the adjusted eviction parameter value, in the data structure, corresponding to the particular data item.
However, KABURAKI teaches in response to retrieving the particular data item from the cache memory: (i) updating the eviction parameter value, in the data structure, corresponding to the particular data item (KABURAKI [0183] teaches when a desired portion of the L1 L2P table 71 exists in the L2P table cache 131 (a cache hit associated with the L1 L2P table 71), the controller updates the LRU timestamp corresponding to the cache line that stores the desired data portion to a current counter value; see also [0185-0186]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAULEY, DULLOOR, and KABURAKI before them, to include KABURAKI’s updating the LRU timestamp at the time of a cache hit in PAULEY and DULLOOR’s storage device managing cache allocation using application priority ranking. One would have been motivated to make such a combination in order to improve the efficiency of the cache memory by increasing the eviction time of the recently hit cache data through resetting the LRU count down value in order to improve the cache hit ratio.
PAULEY in view of DULLOOR and KABURAKI does not appear to explicitly teach (ii) when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item, updating the adjusted eviction parameter value, in the data structure, corresponding to the particular data item.
However, ZHANG teaches (ii) when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item, updating the adjusted eviction parameter value, in the data structure, corresponding to the particular data item (ZHANG [0034] teaches it is more desirable to store more data corresponding to requests from the high-priority application in the cache set; [0083] teaches the age value of the hit cache line can be adjusted according to the priority of the request which hits the cache line, where [0086] teaches the first hit age value corresponding to the cache line hit by the request having a high level-1 priority can be set so that an interval between the first hit age value and the eviction age value is larger than that between the second hit age value corresponding to the level-2 and the eviction age value, and in this way, upon each hit, the age value of the cache line of the higher priority would be adjusted to be farther away from the eviction age value, so that the cache line of the high priority is not easy to be evicted, so as to allocate more cache resources to cache data with higher priority).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAULEY, DULLOOR, KABURAKI, and ZHANG before them, to include ZHANG’s adjusting the age value based on priority level of the requesting application/thread in PAULEY, DULLOOR, and KABURAKI’s storage device managing cache allocation using application priority ranking. One would have been motivated to make such a combination in order to improve the efficiency of the cache memory in a way that the cache line of the high priority is not easy to be evicted, so as to allocate more cache resources to cache data with higher priority as taught by ZHANG ([0086]).
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. PAULEY also teaches A non-transitory processor-readable storage medium having stored therein program code of one or more software programs (see PAULEY [0007] & claim 15).
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. PAULEY also teaches An apparatus comprising: at least one processing device comprising a processor coupled to a memory (see PAULEY FIG. 1).
Regarding claim 6, PAULEY in view of DULLOOR, KABURAKI, and ZHANG teaches the elements of claim 1 as outlined above. PAULEY in view of DULLOOR, KABURAKI, and ZHANG also teaches:
wherein the eviction parameter value is associated with at least one of: a number of times that the respective data item has been requested and a time since the respective data item was last requested (PAULEY [0059] teaches data structure 328 tracks the performance of the cache data deletion procedures, where based on the application priority ranking data, the cache data deletion engine 114 targets application 204 as a candidate to delete cache data; [0060] also teaches employing an age-based policy in which the cache data that is not normally reused by a particular application can be assigned a low priority, while the cache data that is frequently reused by the application can be assigned a high priority; see also [0018] & [0040]; see also DULLOOR [0020] for LRU information);
the priority value is based on a highest priority value assigned to an application that has requested the respective data item (PAULEY [0040] teaches determining that application 206 was utilized with greatest frequency relative to application 204 and 202 and assigning the application priority ranking accordingly).
Regarding claim 10, PAULEY in view of DULLOOR, KABURAKI, and ZHANG teaches the elements of claim 1 as outlined above. PAULEY in view of DULLOOR, KABURAKI, and ZHANG also teaches:
in response to retrieving the particular data item from the second memory of the storage system, replacing the data item having the highest adjusted eviction parameter value with the particular data item in the cache memory (PAULEY [0003] teaches retaining downloaded data stored on high capacity SSD as cache data if the cache data is frequently accessed, which otherwise would require re-downloading the data in a reactive manner, and [0004] teaches when not enough memory storage space is available, cache data deletion is performed to free up memory storage space so that the data download operation can proceed; DULLOOR [0020] teaches modifying and using CPs in addition to LRU information in their cache replacement algorithms, where [0030] teaches in the range of 0 to Max_CP, higher number values in the range imply a lower caching priority and a higher preference for eviction from the cache; [0041] also teaches the modified CP value is applied for cache eviction, where large numbers in the range imply higher preference for eviction).
The same motivation that was utilized for combining PAULEY and DULLOOR as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 16, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 24, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.
Regarding claim 27, PAULEY in view of DULLOOR, KABURAKI, and ZHANG teaches the elements of claim 1 as outlined above. PAULEY in view of DULLOOR, KABURAKI, and ZHANG also teaches:
in response to retrieving an additional particular data item from the cache memory, maintaining the application priority in the data structure for the additional particular data item when the priority value of the application requesting the additional particular data item is not higher than the priority value currently maintained for the additional particular data item (ZHANG [0070] teaches priority levels set for different request types may be the same, and [0076] teaches the first priority and the second priority may be the same (i.e. not higher), where [0085] teaches the second hit age value may be the same as the initial age value corresponding to the priority level).
The same motivation that was utilized for combining PAULEY, DULLOOR, KABURAKI, and ZHANG as set forth in claim 1 is equally applicable to claim 27.
Regarding claim 28, the claim recites similar limitation as corresponding claim 27 and is rejected for similar reasons as claim 27 using similar teachings and rationale.
Regarding claim 29, the claim recites similar limitation as corresponding claim 27 and is rejected for similar reasons as claim 27 using similar teachings and rationale.

Claims 3-4, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAULEY in view of DULLOOR, KABURAKI, and ZHANG as applied to claims 1, 11, and 17 above, and further in view of KIM (Pub. No.: US 2012/0137074 A1), hereafter KIM.
Regarding claim 3, PAULEY in view of DULLOOR, KABURAKI, and ZHANG teaches the elements of claim 1 as outlined above. PAULEY in view of DULLOOR, KABURAKI, and ZHANG also teaches:
maintaining a list of one or more application identifiers (see PAULEY FIG. 3C "Application ID"),
wherein the controlling comprises: […] preventing the […] particular data item from being copied into the cache memory when the application identifier of the application requesting the particular data item is in the list (PAULEY [0034] teaches instructing the free memory allocator 116 to reserve the newly-freed memory storage space for a high-priority application to prevent different applications from competing for and consuming the memory storage space that is freed, i.e. high priority applications are given priority for the reserved storage space, preventing low priority applications (in the list) from consuming the freed storage space; [0041] also teaches accessing the application priority rankings using the data structure to initiate the performance of memory reservation procedures; see also [0058]).
PAULEY in view of DULLOOR, KABURAKI, and ZHANG does not appear to explicitly teach in response to retrieving the particular data item from the second memory, preventing the retrieved particular data item from being copied into the cache memory. 
However, KIM teaches the limitation (KIM [0036] teaches reading the data from SRC memory but does not allocate any cache memory line for the read data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAULEY, DULLOOR, KABURAKI, ZHANG, and KIM before them, to include KIM’s reading data from SRC memory without allocating any cache memory line in PAULEY, DULLOOR, KABURAKI, and ZHANG’s storage device managing cache allocation using application priority ranking. One would have been motivated to make such a combination in order to avoid degrading the performance of cache memory with pre-fetching unnecessary data and memory bandwidth waste as taught by KIM ([0002]).
Regarding claim 4, PAULEY in view of DULLOOR, KABURAKI, ZHANG, and KIM teaches the elements of claim 3 as outlined above. PAULEY in view of DULLOOR, KABURAKI, ZHANG, and KIM also teaches wherein the application requesting the particular data item one or more of: accesses data in the storage system based on a predetermined schedule and accesses data in the storage system only once during a predetermined period of time (PAULEY [0066] teaches scheduling the execution of requests issued by lower priority applications based on pre-determined scenarios such as availability of power, bandwidth of an available network connection, or pre-determined time periods). 
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 8, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over PAULEY in view of DULLOOR, KABURAKI, and ZHANG as applied to claims 6 and 21 above, and further in view of LI (Pub. No.: US 2020/0310985 A1), hereafter LI.
Regarding claim 8, PAULEY in view of DULLOOR, KABURAKI, and ZHANG teaches the elements of claim 6 as outlined above. PAULEY in view of DULLOOR, KABURAKI, and ZHANG also teaches:
wherein the adjusted eviction parameter value is computed (see DULLOOR [0020] & [0027] as taught above in reference to claim 6 and [0031] as taught above in reference to claim 9). 
PAULEY in view of DULLOOR, KABURAKI, and ZHANG does not appear to explicitly teach multiplying the eviction parameter value for the respective data item by: one plus the highest priority value assigned to the application that has requested the respective data item. 
However, PAULEY in view of DULLOOR, KABURAKI, ZHANG, and LI teaches the limitation (LI [0292] teaches Space Efficient Approximate Lease cache algorithm, which ensures that data stay in cache no longer than one plus factor alpha times their lease; see also [0406] & [0461] (Examiner notes that Applicant's FIG. 6 line vi. indicates the equation [1 * (1 + application priority)], i.e. the cache eviction parameter value = 1); PAULEY [0040] teaches determining that application 206 was utilized with greatest frequency relative to application 204 and 202 and assigning the application priority ranking accordingly).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of PAULEY, DULLOOR, KABURAKI, ZHANG, and LI before them, to modify PAULEY, DULLOOR, KABURAKI, and ZHANG’s cache allocation using application priority ranking using Space Efficient Approximate Lease cache algorithm as taught by LI. Using the known technique of using Space Efficient Approximate Lease cache algorithm for eviction to provide the predictable result of improved cache eviction algorithm in PAULEY, DULLOOR, KABURAKI, and ZHANG would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that PAULEY in view of DULLOOR, KABURAKI, and ZHANG was ready for improvement to incorporate the Space Efficient Approximate Lease cache algorithm as taught by LI.
Regarding claim 22, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 25, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RAMRAKHYANI (Pub. No.: US 2014/0173214 A1) – “Retention Priority Based Cache Replacement Policy” relates to evicting cache lines in dependence upon retention priority values, which may be modified within the cache memory.
ASAMI (Pub. No.: US 2017/0060554 A1) – “INFORMATION PROCESSING APPARATUS AND METHOD OF CONTROLLING THE SAME” relates to assigning application IDs with cache priority levels and importance degree.
GUPTA (Pub. No.: US 2019/0391933 A1) – “Allocation of cache storage among applications based on application priority and minimum retention time for tracks in least recently used demoting schemes” relates to cache allocation based on application priority.
YANAGIHARA (Pub. No.: US 2019/0339885 A1) – “TECHNIQUES FOR MANAGING MEMORY ALLOCATION WITHIN A STORAGE DEVICE TO IMPROVE OPERATION OF A CAMERA APPLICATION” relates to maintaining data structures indicating priority levels for each application.
MONDAL (Patent No.: US 9,122,588 B1) – “Managing Asymmetric Memory System As A Cache Device” relates to storing attributes for ranking importance specified by the application in a data structure.
STERN (Pub. No.: US 2018/0143746 A1) – “Predictive Application Caching” relates to maintaining a list of predictive value of each cached element based on application priority.
BELLUOMINI (Pub. No.: US 2012/0297127 A1) – “OPTIMIZED FLASH BASED CACHE MEMORY” relates to reading large blocks of data from the disk drives to avoid polluting flash cache memory.
LANGO (Pub. No.: US 2007/0124341 A1) – “SYSTEM AND METHOD FOR RESTORING DATA ON DEMAND FOR INSTANT VOLUME RESTORATION” relates to bypassing the buffer cache when retrieving data to prevent polluting the cache.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138